Citation Nr: 1521907	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-41 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to an initial rating greater than 30 percent for service-connected adjustment disorder with mixed emotions (claimed as posttraumatic stress disorder (PTSD)). 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  At that time, the RO granted service connection for an adjustment disorder, with a noncompensable rating effective May 15, 2009, and denied service connection for low back and left knee disorders.

In a September 2010 rating decision, the RO granted an initial 30 percent disability rating for the adjustment disorder effective May 15, 2009.  Because the initial rating assigned to the Veteran's service-connected adjustment disorder is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013, the Board remanded these matters for further development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Another examination was held for the Veteran and additional treatment records were obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  For the entire appeal period, the Veteran's adjustment disorder is not manifested by more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  A left knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

3.  The criteria for an initial rating greater than 30 percent for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.   In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

As to the increased rating claim, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his adjustment disorder from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the service connection claims, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter, sent prior to the initial unfavorable decision issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice regarding the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA records have been obtained and considered.  Per the March 2013 Board remand, the AOJ obtained VA medical records from 2007.  The AOJ also requested information regarding his private medical provider, L.G., who provided a February 2010 medical opinion, in a March 2013 letter.  The Veteran did not respond to that request and has not identified any additional outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran.

For the psychiatric claim, the AOJ obtained VA examinations in October 2009 and July 2011.  VA subsequently obtained an addendum medical opinion in May 2014.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected adjustment disorder as they include interviews with the Veteran, reviews of the record, and physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

As to the spine and knee claims, the RO obtained VA examinations in October 2009.  The Board also obtained a VHA medical opinion in November 2014 to address those matters.  The Board finds that the VHA medical opinion is adequate to decide the issues as they are predicated on a thorough review of the record, to include available service treatment records and the Veteran's contentions.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has satisfied fully the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection Claims

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, while the Veteran is competent to testify as to experiencing left knee and low back disorder symptoms during service and since such time, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.

Low Back and Left Knee Claims

The Veteran contends that he developed low back and left knee disorders in service.  In regards to his back, he claims his disorder developed from pre-deployment training, and that his back worsened with the use of body armor, or from a motor vehicle accident in Kuwait. (June 2009 and January 2012 VA medical records; October 2009 spine VA examination).  As to the left knee disorder, he contends it developed from pre-deployment training, prior to leaving Fort Hood for Germany, or from hitting a large concrete barrier with his knee while in Iraq.  (June 2009 and May 14, 2009VA medical records; October 2009 spine VA examination).

Service treatment records include a July 2000 report of low back pain and an April 2001 report of knee pain following a motor vehicle accident when his knee smashed into a vehicle console.  Subsequent service treatment records do not document complaints of, or treatment for, either the back or left knee.  

Following his January 2007 separation from service, an August 2007 VA medical record documents that the Veteran reported a past medical history of low back and knee pain.  Subsequent VA medical records document occasional complaints of, and treatment for, the left knee and back.  (i.e. April 3, 2009; April 16, 2008; March 2009; May 13, 2009, June 12, 2009; July 14, 2009; December 2009; November 2011 and June 2012 VA medical records).  A July 2009 VA letter to the Veteran noted X-rays of the spine showed a normal complete lumbar spine.  

An October 2009 spine VA examiner noted that an April 2009 X-ray film showed a normal lumbar spine and diagnosed the Veteran with a chronic low back strain.  She found that she could not establish a continuity for the back symptoms as there was no documentation to support it and opined that she could not resolve the issue without resort to mere speculation.  

An October 2009 joints VA examiner found that X-rays showed a normal left knee and noted the absence of in-service reports of joint pain.  She opined that while the Veteran has knee pain now, she could not establish a continuity beginning at the time he left Fort Hood and could not establish whether the current condition is related to that without resorting to speculation.

The Board subsequently obtained a November 2014 VHA opinion.  The opinion provider noted consideration of the claims file, the Veteran's reports as to chronicity and how he believed his claimed disorders developed, that the in-service back treatment in July 2000 did not result in follow-up care for the Veteran's remaining seven years of service, and an April 2001 service treatment record of a knee contusion, but that service treatment records did not indicate a chronic left knee disorder for the subsequent six years of service.   

The November 2014 VHA opinion provider determined that regardless of whether or not the Veteran was credible in his complaints of chronic back or left knee pain since service, he did not have a low back disorder or left knee disorder of any type related to in-service back or knee pain or otherwise.  He opined that both the remote mechanical low back pain and left knee contusion in service had healed without residuals and there was not a chronic nor disabling low back or left knee condition currently.  As such, it was less likely than not that the Veteran's condition of no pathology or diagnosis of a chronic low back condition or left knee condition was caused by or related to service, either as documented in service treatment records or described by the Veteran.

The Board notes that although the November 2014 VHA opinion provider found that the Veteran does not currently have a chronic low back disorder or left knee disorder, the October 2009 VA examiner did note current diagnoses of left knee tendonitis and low back strain.  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Given that there were diagnoses in October 2009, the Board will consider the Veteran as having current diagnoses of the low back disorder and left knee disorder.  

The Board finds that the preponderance of the evidence is against finding that the left knee disorder or low back disorder is related to service.  In this regard, the Board observes that the Veteran's statements that he has experienced chronic left knee and low back symptoms during service are inconsistent with the contemporaneous evidence. Other than the July 2000 back treatment and April 2001 knee contusion, the service treatment records are negative for complaints of, or treatment for, either the back or left knee.  Service treatment records do include numerous denials of either back or joint complaints (September 2003 report of medical history, January 2004, December 2004 and October 2006 post-deployment health assessments), general reports of having no physical pain requiring attention (July 2004 MCEUW-OP 343) and a denial of any injury or illness while on active duty (October 2006 report of medical assessment).  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Moreover, the Veteran repeatedly has provided inconsistent histories as to when his left knee and low back disorders developed.   He has reported that his back problems developed from pre-deployment training, with the back worsening with the use of body armor  (April 2009 VA medical record) or from a motor vehicle accident in Kuwait (January 2012 VA medical record).  The Veteran also contends that he developed a left knee problem in service, including from pre-deployment training and mild injuries of twists and falls (April 2009 VA medical record) or  from hitting a large concrete barrier with his knee while in Iraq (May 14, 2009 VA medical record). 

The Board cannot ignore the fact that the Veteran repeatedly denied having problems for approximately five years after he received July 2000 back treatment and April 2001 knee treatments, or that he has altered his history of when he believes he began having left knee and low back symptoms.  

The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now years past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board finds that the Veteran's current statements made in connection with his pending claims for VA benefits that he has experienced symptoms since service are inconsistent with the contemporaneous evidence of record and his own statements.

Furthermore, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his service discharge in January 2007.  As to the low back disorder, a July 2009 VA letter to the Veteran noted X-rays of the spine showed a normal complete lumbar spine.  Similarly, a June 7, 2012 VA medical record documented that even after a motor vehicle accident that month, his lumbar spine was unremarkable and his thoracic spine showed no evidence of fracture or listhesis.  

As to the left knee disorder, the October 2009 VA examination noted an X-ray report of a normal left knee.  There was no indication of arthritis on either X-ray.  Although a December 2009 VA medical record noted some minimal arthritic changes of the patellar tendon, the November 2014 VHA opinion provider noted that arthritic change is a gradual process over time, and it was highly unlikely that the Veteran would have developed arthritis in a period of six weeks.   The opinion provider further noted that the Veteran had no further workup.  He found that the preponderance of evidence supported that the Veteran did not have radiological evidence in December 2009.  Even if it had been present radiologically, the opinion provider determined that the evidence of record did not support any arthritic change that would have developed to a compensable degree within a year of discharge in January 2007.  He further noted that medical literature did not support finding that a soft tissue contusion would lead to later development of joint arthritis.  As such, the Board finds that presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

As to whether the Veteran's claimed low back disorder or left knee disorder is related directly to active service, the only medical opinion evidence of record addressing the Veteran's claim are the October 2009 VA examinations and the November 2014 VHA opinion.  The October 2009 VA examiner found that she was unable to establish whether the current conditions were related to service without resorting to mere speculation.  This VA examiner did not explain clearly why she was unable to provide an etiological opinion.  Nor did she indicate what additional evidence, if any, would be required to render such an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (finding that, in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  The Board affords the October 2009 VA examiner's opinions no probative weight as they are essentially non-opinions.  In this regard, the October 2009 VA examiner does not arrive at a conclusion and instead indicates that she cannot offer an opinion without resort to mere speculation. As she did not offer a clear conclusion with supporting data, and a reasoned medical explanation connecting the two, the Board accords no probative weight to such opinion. See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 302.

As relevant to the November 2014 VHA medical opinion, the Board notes that the opinion provider considered the Veteran's claims file and medical history in the report. Stefl, 21 Vet. App. at 123; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the November 2014 VHA clinician provided an etiological opinion complete with rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns more probative value to the November 2014 VHA opinion on the issues of whether a low back or left knee disorder is related to active service.  The November 2014 VHA opinion provider found that it was less likely than not that the Veteran had either a chronic low back disorder or left knee disorder that was caused by the Veteran's service.  The opinion provider discussed pertinent medical evidence in the formation of his opinion as well as a discussion of the Veteran's reported history.

The only evidence of record supportive of the Veteran's claim is his contention that he has a chronic low back disorder and left knee disorder due to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case (whether the Veteran has a medically diagnosed disorder left knee or low back disability etiologically related to service), such questions fall outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The November 2014 VHA opinion is considered probative, as it is uncontroverted by any evidence of record apart from the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The weight of the probative evidence demonstrates that the Veteran does not have a current, chronic low back disorder or left knee disorder related to any aspect of service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In summary, the Board finds that service connection for a low back disorder and a left knee disorder is not warranted.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under Diagnostic Code (DC) 9440, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9440 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.

The Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

Factual Background 

An April 2009 VA medical record documents that the Veteran reported trouble sleeping and waking, as well as, nightmares.  However, the VA medical provider found that his emotional disturbances were more on the line of moodiness.  Similarly, a May 2009 VA medical record noted that the Veteran reported anxiety, but that it "comes and goes" and occurred when in new situations. 

In May 2009, he reported moderate poor concentration, forgetfulness, difficulty making decisions, irritability and frustration.  He also reported mild slowed thinking, fatigue and feeling depressed.

In October 2009, the Veteran underwent a VA examination.  The Veteran reported having an off and on girlfriend, as well as friends.  He also reported having worked at a Group home for the mentally ill, but that his job had ended due to the employer cutting back hours.  He denied that his unemployment was due to his adjustment disorder.  The VA examiner found the Veteran capable of managing financial affairs, well dressed, groomed, psycomotorly normal, with normal and coherent speech. The examiner noted that the Veteran's affect was neutral, mood stable, and attention fair; the Veteran denied feeling depressed.  The Veteran was also oriented to person, time and place, had logical thought process and intact judgment.  The VA examiner also found that the Veteran had an adjustment disorder and was trying to cope since returning home; he would sometimes wake up with nightmares.  The examiner found that the Veteran's adjustment disorder did not cause even occasional or mild decreased work efficiency and ability to perform occupational tasks.  

In February 2010, L.G., MA, reported evaluating the Veteran on January 28, 2010 and diagnosed him with severe PTSD and assigned a GAF of 37.  She 
reported that the Veteran's symptoms caused significant disturbances in his life.  She reported symptoms of intrusive thoughts, traumatic nightmares, conversation avoidance, estrangement and detachment from other, hypervigilance, memory and concentration problems and exaggerated startle response.  He reported that his nightmares were initially so frequent and graphic he was suicidal.  He also reported problems with concentration and memory, and startled easily.  L.G. noted that the Veteran was cooperative, normal dress, agitated mood, normal speech, oriented times three and had no current homicidal or suicidal ideation. His hypervigilance and isolating behaviors wer severely compromised his ability to initiate or sustain work or social relationships.  His memory and concentration problems did not allow him to learn new task.  She reported that the Veteran was permanently and totally disabled.  

In July 2011, the Veteran underwent another VA examination.  The July 2011 VA examiner found that the Veteran did not have a mental disorder that conformed to DSM-IV criteria.  He found that the prior diagnosis of adjustment disorder appeared to have largely resolved based on the Veteran's symptom report and diagnostic interview.  The examiner noted the Veteran's reports of headaches and insomnia, but found such to be neither severe nor frequent enough to significantly impair the Veteran's overall well-being or functional capacities.  The Veteran complained of infrequent and mild difficulties with reduced frustration tolerance and discomfort in large crowds, but that such symptoms did not meaningfully impact his psychosocial, interpersonal or occupational capacities.  As the examiner found no mental disorder, he found no occupational and social impairment caused by one.  The Veteran denied significant familial or social relationships issues, and reported a positive relationship with his son's mother and that he enjoyed spending time with his son.  The Veteran was unemployed, after working at foot locker for a year; he had quit when he transferred stores.  The Veteran reported some psychological issues for a few weeks after service, but that he had overcome them.  He denied any current difficulties with anxiety or depression.  He reported reduced frustration tolerances, but that it has been long standing, and that he has learned to cope with it.  

The July 2011 VA examiner found that interview and the Veteran's self-report of symptoms/complaints were relatively unremarkable for difficulties rising to the level of a DSM-IV disorder.  The Veteran's functional capacity in occupational and psychosocial domains was intact, with no indication of notable impairment.  The examiner noted mild and minimal complaints related to sleep and headaches.  Psychosocial, occupational and general functional capacities were not significantly affected by the intermittent stress difficulties.

A July 26, 2011 VA diagnostic study note indicated that, following psychological testing, the Veteran had moderate symptoms of sleep pattern change and irritability, and mild symptoms of past failure, loss of pleasure, guilt feelings, self-criticalness, agitation, loss of interest, indecisiveness, concentration difficulty.

A November 2011 VA medical record showed that the Veteran reported feeling a "little sad" that he would be unable to buy gifts for his son over the holidays.  The Veteran reported that he had had nightmares when he first returned home, but currently his insomnia occurred and he would wake up without knowing why.  The Veteran reported short temperedness, but denied hypervigilance, hyperarousal.  He also denied suicidal and homicidal ideation, as well as hallucinations, delusions, and paranoia.  The Veteran reported memory problems as "simple stuff, where did I place my keys...what was I gonna do today".  His appearance was casual and neat, speech was normal, affect congruent, thought processes linear, logical and goal oriented.  Insight and judgment were intact.  The VA clinician found that the Veteran had mild depression, irritability and insomnia.  

The Board subsequently obtained an addendum medical opinion to address the disparity between the July 2011 VA examination and the findings of L.G.  

In May 2013, the July 2011 VA examiner provided an addendum medical opinion.  He reported that in October 2009, the Veteran received a diagnosis of "Adjustment disorder w/ mixed emotions," secondary to reintegration from active military to civilian life and difficulties at the time with his work hours being cut back due to economic reasons.  This VA examiner explained that under the DSM-IV definition, Adjustment Disorders are considered to be reactive, relatively time-limited conditions, which tend to resolve when the precipitating stressor has resolved. In the current case, the 2009 diagnosis of Adjustment Disorder was given in response to the fairly common readjustment issues that Veteran experience when transitioning from active military service to civilian life. It would not be unusual for an Adjustment Disorder condition to resolve spontaneously over time as the precipitating stressor is adjusted to or resolves.  This VA examiner further noted that when he examined the Veteran, there was no convincing evidence of clinically significant psychiatric distress, functional impairment, or psychiatric symptoms to support the continuation of the Adjustment Disorder condition or transition of this condition to PTSD or other psychiatric condition. That finding of no diagnosis was supported by valid psychometric data on multiple, independent standardized psychological testing measures, which were completed and based from the Veteran's own self-reported symptoms at the time of the July 2011 evaluation.  He also noted that the Veteran's report of symptoms stood in stark contrast with the community-based psychological associated evaluation conducted by L.G.  

The July 2011 VA examiner explained in the May 2013 addendum that L.G.'s single record included in the claims file did  not indicate that any psychological testing or validated structured interview was conducted to determine a PTSD diagnosis. Furthermore, she was only a master's level clinician.  According to VBA guidelines, an initial PTSD evaluation should be conducted by either a PhD or MD mental health provider (such as the VA examiner) to determine any DSM-IV-TR diagnoses.  Furthermore, L.G., in February 2010, had assigned GAF of 37 from her cursory evaluation, yet the October 2009 VA examination had associated a GAF of 55, and in July 2011, the VA examiner had determined a GAF of 90 which is associated with a general absence of symptoms or functional difficulties.  The VA examiner noted that the GAF of 90 had been explained with "Veteran complains of infrequent and mild difficulties with reduced frustration tolerance and discomfort around large crowds, but these have not meaningfully impacted his psychosocial, interpersonal or occupational capacities."

Analysis

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's own statements, and the VA examination reports dated in July 2011 and the May 2013 addendum opinion, the Board concludes that a disability rating in excess of 30 percent is not warranted for the adjustment disorder.  Based on the evidence of record, the Board finds that this disability does not result in occupational and social impairment with more than occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks; as such, a disability rating in excess of 30 percent is not warranted.  The Board initially notes that there is significant deviation between the findings of L.G. in February 2010 and those of the VA examiners and VA medical providers.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin, 1 Vet. App. at 171.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez, 22 Vet. App. at 304.

The Board finds that the February 2010 report by L.G. is not as probative or credible as to the current claim as the other medical evidence of record.  As opposed to the VA examiners, L.G. did not have access to the Veteran's claims file in making her assessment.  Furthermore, as noted by the July 2011 VA examiner, in the May 2013 addendum medical opinion, L.G.'s report did not indicate any psychological testing or validated structured interview.  As such, the basis of her medical opinion is not as grounded as that of the July 2011 VA examiner.  Also, the May 2013 addendum noted that L.G. was only a master's level clinician, as opposed to either a PhD or MD as would be required by VA in making any DSM-IV diagnoses.  The VA examiner also noted that L.G.'s GAF findings were inconsistent with those made by the VA examiners.  The Board further notes that the findings made by the VA medical providers throughout the appeal period are more consistent with those of the VA examiner's, while L.G.'s findings are the only outliers as to the severity of the Veteran's adjustment disorder.  In summary, based on the most credible and probative evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's adjustment disorder.  

The Board next notes that, while there are instances where the Veteran's symptoms sometimes are of the type associated with a 50 percent rating, disturbances of motivation and mood, it must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio, 713 F.3d at 117.  The 30, 50, and 70 percent criteria each contemplate some form of mood disturbance.  Simply because the Veteran has a depressed mood, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his adjustment disorder rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 30 percent disability rating.  The October 2009 VA examiner noted that the Veteran reported getting upset a lot with "rude or loud people" and a decrease in patience.  This VA examiner found that the Veteran's mood was stable and that the Veteran denied feeling depressed.  Similarly, the July 2011 VA examiner noted that the Veteran reported having no current difficulties with anxiety or depression.  In November 2011, the Veteran reported to his VA medical provider that feeling only a "little sad" that he would be unable to buy gifts for his son over the holidays.  The Veteran's does not have near-continuous anxiety or panic that would be more consistent with a 70 percent rating or disturbances of motivation and mood more consistent with a 50 percent rating.  

Although L.G. indicated that the Veteran had memory and concentration problems, the more probative medical evidence included findings of intact remote, recent and immediate memory (October 2009 VA examination) and no memory loss associated with the Veteran's disability (July 2011 VA examination).  Furthermore, the Veteran also denied more than mild memory loss to his VA medical provider in November 2011 and indicated he only had memory problems with "simple stuff, where I'd place my keys...what was I gonna do today".  Thus, the Board finds that the most probative medical evidence does not suggest that the Veteran experiences memory problem symptoms consistent with a disability rating in excess of 30 percent.

Furthermore, although L.G. reported insolating behaviors and that the Veteran was severely compromised in his ability to initiate or sustain work or social relationships, the more probative medical evidence of record does not support such a finding.  The October 2009 VA examiner noted that the Veteran lived with his cousin and was not working due to cuts at his job; there was no indication it was due to adjustment disorder symptoms.   Also, during his July 2011 VA examination, the Veteran reported that he had a positive relationship with the mother of his son and had an amicable plan for sharing time with the child.  The Veteran further indicated that he was glad to be able to spend time with his child and enjoyed being a father.  The Veteran also reported that he had been an assistant manager at a store for over a year, but quit when he changed stores, which had resulted in a decrease of hours.  

Moreover, the probative medical evidence showed that the Veteran's judgment was found consistently to be intact while his insight was consistently found to be present, intact, or good. Likewise, there was no evidence of impaired abstract thinking.  His speech was consistently determined to be normal and logical. The Veteran's affect has been described as neutral.  There is no evidence that the Veteran experiences panic attacks.  There also is no evidence that he has difficulty in understanding complex commands. The Veteran also repeatedly and consistently has denied having suicidal or homicidal ideation and delusions or hallucinations.    

While symptoms such as mood disturbances difficulty in establishing and maintaining effective work and social relationships are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating. Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent for his service-connected adjustment disorder.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares and irritability.  The Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

To the extent that the Veteran may have psychiatric symptoms from a non-service connected disorder, the Board notes that it has considered all psychiatric symptoms of record as if they were part of the service-connected adjustment disorder.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected).

The Board next notes that the Veteran was assigned a GAF score of 55 in October 2009, 37 in February 2010 by L. Glogau, and 90 in July 2011.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although the Veteran has been assigned a GAF score reflecting major impairment, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for adjustment disorder.  As previously noted, the Board has found that the findings of L.G., who provided the low GAF score, are less credible and probative than those of the VA examiners, who provided much higher GAF scores.  Also, while an October 2009 GAF score of 55 represents moderate symptoms, the Board notes that the mental status examinations conducted during this period detail only mild to moderate symptoms indicative of a 30 percent rating. The GAF score of 90 in July 2011 further indicated absent or minimal symptoms.  Therefore, as the Veteran's adjustment disorder symptoms are contemplated by his 30 percent evaluation and a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's adjustment disorder symptomatology, described above, also does not more nearly approximate a 70 or 100 percent rating. Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for adjustment disorder.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected adjustment disorder; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board has contemplated whether the case should be referred for extraschedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected adjustment disorder with the established criteria found in the rating schedule. The Board finds that the Veteran's adjustment disorder symptomatology is fully addressed by the rating criteria under which such disability is rated. In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  Specifically, the rating criteria address the level of both occupational and social impairment caused by the adjustment disorder as well as symptoms such as feelings of depression, anxiety and sleep impairment.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected adjustment disorder and it is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board notes that a claim for increase also may encompass a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The most probative medical evidence does not indicate that the Veteran is unable to work due to his adjustment disorder.  Both VA examiners provided probative medical opinions that the Veteran was able to work with his adjustment disorder.  The Veteran himself repeatedly has denied being unable to work due to his psychiatric symptoms.  As such, a TDIU claim due to an adjustment disorder has not been raised.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to an initial rating greater than 30 percent for an adjustment disorder is denied.


REMAND

The Veteran contends that he has had headaches since service, including starting from his first tour in Iraq in 2004 (March 4, 2009 VA medical record) or Kuwait when he hit his head when a charter bus hit a bump (June 12, 2009 VA medical record).  He has reported hitting his head on a storage area above his head when waking up from sleep.  (October 2009 VA examination).  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board observes in this regard that, although the July 2011 VA psychiatric examiner noted that the Veteran had tension headaches, he did not provide an explanation as to how he reached such an opinion.  Given the incidents in service and current treatment for headaches, the Board finds that, on remand, the AOJ should afford the Veteran a VA examination to determine the etiology of his claimed headaches.  See 38 C.F.R. § 3.156; McLendon v. Nicholson, 20 Vet. App. 79   (2006).

The AOJ also should obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for headaches since his service separation.  Obtain all VA treatment records which have not been obtained already, to include any records which may be available from VA Medical Centers in Albany, New York, Durham, North Carolina, and Fayetteville, North Carolina.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that headaches, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner should consider the Veteran's report of his headaches starting from his first tour in Iraq in 2004, or in Kuwait when he hit his head when a charter bus hit a bump, or hitting his head on a storage area above his head when waking up from sleep.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


